Judgment, so far as appealed from, and the order denying plaintiff’s motion to eliminate the provision for payment of alimony to defendant, unanimously affirmed, with costs. Upon the evidence adduced in this annulment action, in which plaintiff obtained judgment on the ground of a prior subsisting marriage by defendant, it cannot be said that the allowance of alimony to defendant, pursuant to the provisions of section 1140-a of the Civil Practice Act, did not constitute a valid exercise of discretion. Concur — Breitel, J. P., Botein, Rabin, Prank and Yalente, JJ.